Name: Commission Regulation (EEC) No 271/91 of 1 February 1991 correcting Regulation (EEC) No 232/91 fixing the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 28/24 Official Journal of the European Communities 2 . 2 . 91 COMMISSION REGULATION (EEC) No 271/91 of 1 February 1991 correcting Regulation (EEC) No 232/91 fixing the export refunds on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 806/89 (4), and in particular the fourth subparagraph of Article 17 (2) thereof, Having regard to the opinion of the Monetary Commitee, Whereas the export refunds on products processed from cereals and rice, were fixed by Commission Regulation (EEC) No 232/91 (5) ; Whereas a check has shown that the Annex thereto does not correspond to the measures submitted for an opinion to the management committee ; whereas the Regulation in question should be corrected accordingly, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 232/91 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17 . 12. 1990, p . 23 . (3) OJ No L 166, 25 . 6 . 1976, p. 1 . (4) OJ No L 177, 24 . 6 . 1989 , p. 1 . 0 OJ No L 27, 1 . 2. 1991 , p. 9 . 2. 2. 91 Official Journal of the European Communities No L 28/25 ANNEX to the Commission Regulation of 1 February 1991 correcting Regulation (EEC) No 232/91 fixing the export refunds on products processed from cereals and rice (ECU/tonne) (ECD/tonne) Product code Refund Product code Refund 1102 20 10 100 178,85 1104 22 30 100 165,97 1102 20 10 300 153,30 1104 22 30 900 1102 20 10 900 1104 22 50 000 1102 20 90 100 153,30 1104 23 10 100 191,63 1102 20 90 900 1104 23 10 300 146,91 1102 30 00 000 1104 23 10 900 1102 90 10 100 147,00 1104 29 11 000 1102 90 10 900 99,96 1104 29 15 000 1102 90 30 100 175,74 1104 29 19 000 1102 90 30 900 1104 29 91 000 120,00 1103 12 00 100 175,74 1104 29 95 000 105,37 1103 12 00 900 1104 30 10 000 30,00 1103 13 11 100 229,95 1104 30 90 000 31,94 1103 13 11 300 178,85 1107 10 11 000 213,60 1103 13 11 500 153,30 1107 10 91 000 174,44 1103 13 11 900 1108 11 00 100 240,00 1103 13 19 100 229,95 1108 11 00 900 1103 13 19 300 178,85 1108 12 00 100 204,40 1103 13 19 500 153,30 1108 12 00 900 1103 13 19 900 1108 13 00 100 204,40 1103 13 90 100 153,30 1108 13 00 900 1103 13 90 900 1108 14 00 100 1103 14 00 000 1108 14 00 900 1103 19 10 000 105,37 1108 19 10 100 253,25 1103 19 30 100 151,90 1108 19 10 900 1103 19 30 900 1108 19 90 100 1103 21 00 000 122,40 1108 19 90 900 1103 29 20 000 99,96 1109 00 00 100 0,00 1103 29 30 000 1109 00 00 900 1103 29 40 000 130,31 1702 30 51 000 267,00 1104 11 90 100 147,00 1702 30 59 000 204,40 1104 11 90 900 1702 30 91 000 267,00 1104 12 90 100 195,26 1702 30 99 000 204,40 1104 12 90 300 156,21 1702 40 90 000 204,40 1104 12 90 900 1702 90 50 100 267,00 1104 19 10 000 122,40 ' 1702 90 50 900 204,40 1104 19 50 110 204,40 1702 90 75 000 279,77 1104 19 50 130 166,08 1702 90 79 000 194,18 1104 19 50 150 2106 90 55 000 204,40 1104 19 50 190 2302 10 10 000 27,66 1104 19 50 900 2302 10 90 100 27,66 1104 19 91 000 2302 10 90 900 1104 21 10 100 147,00 2302 20 10 000 27,66 1104 21 10 900 2302 20 90 100 27,66 1104 21 30 100 147,00 2302 20 90 900 1104 21 30 900 2302 30 10 000 27,66 1104 21 50 100 196,00 2302 30 90 000 27,66 1104 21 50 300 156,80 2302 40 10 000 27,66 1104 21 50 900 2302 40 90 000 27,66 1104 22 10 100 156,21 2303 10 11 100 102,20 1104 22 10 900 2303 10 11 900 NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ).